COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Hung Le v. The State of Texas

Appellate case number:    01-14-01019-CR

Trial court case number: 1398928

Trial court:              232nd District Court of Harris County

        On November 11, 2016, we issued an order abating this appeal and remanding to the trial
court for a hearing regarding appellant’s failure to file a brief. The trial court appointed Joseph
Varela as counsel and ordered the brief to be filed no later than January 5, 2017. On January 5,
2017, counsel filed two motions: (1) a motion to supplement the record with a “volume of
exhibits,” and (2) a motion for extension of time to file the brief. We denied the motion to
supplement because Rule 34.6 allows a party to request a supplement to the record without any
necessary action by the appellate court. We granted an extension of time to the file the brief until
February 21, 2017.
        On February 21, 2017, counsel filed a second motion for extension of time to file the
brief, asking for an extension until a reasonable time after the record was supplemented. Also on
February 21, 2017, the court reporter filed an information sheet essentially stating that the
reporter’s record filed in December 2014 was complete. We reviewed the reporter’s record and
determined that the only exhibit not in our records was State’s Exhibit 2, a CD.
        On February 22, 2017, the court reporter filed the original of State’s Exhibit 2. The
record is apparently complete. We grant appellant an extension until April 17, 2017 to file a
brief. In light of the numerous previous procedural delays, requests for further extensions will be
disfavored and will not be granted absent a showing of diligent efforts to file the brief in
accordance with this order.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: March 21, 2017